United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Savoy et al.				:	DECISION ON REQUEST FOR
Patent No. 11,152,556				:	RECONSIDERATION OF PATENT
Issue Date: October 19, 2021			:	TERM ADJUSTMENT AND 
Application No. 16/048,337			:	NOTICE OF INTENT TO ISSUE
Filing Date: July 29, 2018			:	CERTIFICATE OF CORRECTION
Attorney Docket No. MNANO.010US	:		


This is a decision on the request under 37 C.F.R. § 1.705 filed January 19, 2022, which requests the patent term adjustment on the patent be corrected to indicate the term of the patent is extended or adjusted by seventy-four (74) days.

The request to correct the patent term adjustment indicated on the patent to indicate the term of the patent is extended or adjusted by seventy-four (74) days is GRANTED. 

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction indicating that the term of the patent is extended or adjusted by 
seventy-four (74) days.

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions

Enclosure:	Draft Certificate of Correction